Title: James Madison to Chester Bailey, December 1826
From: Madison, James
To: Bailey, Chester


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        I recd. some days ago your friendly communication of the 7th. I regret the continuance of circumstances wch.
                            suggested it. I hope you will be satisfied with the footing on which I have put your claim for the arrears due from J. P.
                            T. Inconsiderable as the amount may be thought, such have been the failures of my crops & the prices for
                            them for a series of years, & such the utter failures of payments when I am the Creditor, & I may add,
                            such the pecuniary distress & prospects, here at present, that in undertaking unforeseen payts. the time must be
                            left to my own conveniency: which I hope will not materially affect yours
                        
                            
                                
                            
                        
                    